Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/6/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The foreign patent document was not considered because of the lack of an English translation being provided.
The non-patent literature documents were not considered because each copy was not legible.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Modular Plant Protector with nested rims, peaks, and valleys,” or similar.

Election/Restrictions
Applicant's election with traverse of Invention I/Species A (Figures 1-5) in the reply filed on 11/23/21 is acknowledged.  The traversal is on the ground(s) that a search burden is not present between the identified inventions.  This is found persuasive between the previously identified inventions but not between the previously identified species because applicant’s disclosure specifically identifies the previously identified species as alternate designs with alternate novel features which requires alternate/additional search inquires leading to a search burden. Therefore, the previous invention restriction is withdrawn; however, the species restriction is maintained and made final. Since applicant 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 11, 13-18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the last line is unclear with regards to how a single recess is provided on an edge of the base and lid simultaneously.
Regarding claim 5, it is unclear whether the valley is the same as the valley from claim 4 or an alternate/additional valley. Furthermore, it is unclear whether the opening is the same opening from claim 1 or an alternate/additional opening.
The rest of the claims are rejected under 112(b) for being generally unclear with regards to how the recited elements interact with a plant/plant growth. Even though claim limitations are to be read in light of the specification, it is not proper to assume narrower limitations into the claim limitations. Therefore, the metes and bounds of the limitations are unclear with how they relate back to the “protecting plant growth” as recited in the preambles, etc.
The art rejections below have been treated as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Hoff US 2011/0126711.

Regarding claim 1, Hoff discloses a modular apparatus for protecting plant growth comprising: 
a base comprising a first rim (see annotated figure 5 below), a water storage (13 figure 5), and a plug-in-joint (see annotated figure 7 below), 
a lid comprising a second rim and an opening (see figures below), 
wherein the first rim is configured to correspondingly fit the second rim (as shown), 
wherein the opening is configured to correspondingly fit the plug-in-joint (as shown); and 
a recess disposed on an edge of the base and on an edge of the lid (as shown in figures 5 and 7 as enabling the center “through tube”).

    PNG
    media_image1.png
    544
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    746
    media_image2.png
    Greyscale


Regarding claim 2, Hoff discloses the apparatus of claim 1, wherein the base is permanently or detachably coupled to the lid (represented in figure 6).

Regarding claim 4, Hoff discloses the apparatus of claim 1, wherein the lid further comprises a textured surface comprising a peak and a valley (as shown).

Regarding claim 5, Hoff discloses the apparatus of claim 4, wherein the lid further comprises an opening within a valley (shown via 114 in figures 5 and 7).

Regarding claim 7, Hoff discloses the apparatus of claim 1, wherein the base comprises a rectangular form (as shown).

Regarding claim 9, Hoff discloses the apparatus of claim 1 wherein the lid comprises a rectangular form (as shown).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoff.

Regarding claim 3, Hoff teaches the apparatus of claim 1, but does not specify further comprising a capillary fabric, within the same embodiment.
Hoff; however does describe use of capillary fabric (paragraph 0035). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such an option, in order to meet a particular requirement for a particular type of plant.

Regarding claim 6, Hoff teaches the apparatus of claim 1, but does not specify wherein the base comprises a circular form.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a shape, in order to meet a particular requirement for a particular type of plant; since it would have been an obvious matter of design choice to make the different portions of the base of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 8, Hoff teaches the apparatus of claim 1 but does not specify wherein the lid comprises a circular form (see claim 6 rejection).

Allowable Subject Matter
Claims 13-18 and 20 would be allowable if the 112(b) rejections above can be overcome
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claim 13; particularly the multiple sets of corresponding rims, corresponding joints, corresponding recesses, water storage, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644